NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



RICHARD FRANCISE BRYANT,                   )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D19-287
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed October 2, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; William Burgess, Judge.




PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and SALARIO, JJ., Concur.